[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE MOTION TO STRIKE COUNT TWO OF THIRD PARTY DEFENDANT'S SECOND AMENDED COUNTERCLAIM
The Third Party Defendant's Second Count alleges reckless conduct on the part of the Third Party Plaintiffs while incorporating in that Count all of the claims of negligence that appear in Paragraph Four of the First Count of her Second Amended Counterclaim dated February 3, 1991. These claims are incompatible and constitute separate causes of action. See Dubay v. Irish, 207 Conn. 518 and Warner v. Leslie-Elliott Constructors, Inc., 194 Conn. 129.
Accordingly, the Motion To Strike dated April 15, 1991, is granted.
BARRY, J.